Citation Nr: 1714297	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a dental disability for the purpose of compensation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active duty from January 1952 to December 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Depart of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony at a Travel Board hearing before the undersigned in November 2016.  A transcript of this proceeding is in the claims file.

At the 2016 hearing, the Veteran made statements that could be construed as intentions to make claims for gastroesophageal reflux disease (GERD) and sensitivity due to the dental disability at issue.  VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments are effective for claims and appeals filed on or after March 24, 2015.  Thus, the Veteran's statements at the hearing cannot be deemed claims for benefits.  Submission on a standard form is required.

The record contains a number of earlier references to claims for dental treatment.  In January 2011, the RO informed the Veteran that his request for dental treatment had been referred to the Carl T. Hayden Medical Center.  Following the February claim for service connection for a dental disability, the RO again sent a letter referring the Veteran to the January 2011 letter.  After a July 2011 phone call to again claim service connection for a dental condition, the RO sent the Veteran a letter in September 2011 referring him to the Phoenix VA Medical Center.  At his November 2016 hearing, the Veteran confirmed that VA is refusing him dental treatment and that he has not received a decision as to any of his treatment claims.  The matter presently before the Board pertains only to a claim for service connection for dental disability for compensation purposes; the issue of entitlement to dental treatment has been raised, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the treatment claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that during service he was traveling on rough roads in Korea and his teeth were cracked and had to be removed.  Thus he is claiming dental trauma resulting in loss of teeth.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).

The Veteran has reported treatment while stationed in Korea.  In June 1954, he stated he had had dental work performed by the 133rd Medical Battalion in August or September 1953.  In June 2013, he reported having teeth removed a couple months after his January 1953 arrival in Korea after being jostled while riding in a truck on rough roads.  The service treatment records would be relevant to determining whether there was dental trauma causing loss of substance of the body of the maxilla or mandible.  The claims file currently includes the Veteran's induction and separation examination reports, as well as Reports of Dental Survey from February 1952, November 1952 and May 1953, but no dental treatment records.  The records available indeed show a change in the status of the Veteran's teeth during service, including a removal of at least one tooth.  The clinical records related to the extraction of teeth are not within the file.  The file also does not include any indication of a search for the complete records.  Therefore, VA's duty to assist the Veteran is not yet met.  38 C.F.R. § 3.159(c)(2) (2016).  If no such records exist, he should be adequately notified under 38 C.F.R. § 3.159(e) (2016).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's complete service treatment records, to include all clinical dental records, particularly records related to the Veteran's dental treatment in Korea in 1953.  See June 1954 and June 2013 Veteran statements.  

Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.  If any such records cannot be obtained, adequately notify the Veteran under 38 C.F.R. § 3.159(e).

2.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

